                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,                )   Criminal No. 19-257(1) (MJD/KMM)
                                          )
         v.                Plaintiff,     )
                                          )   DEFENDANT'S PRETRIAL MOTION
 AMANDA MARIE LETOURNEAU,                 )   FOR DISCOVERY AND INSPECTION
                                          )
                         Defendant.       )


        The government has begun to provide discovery in this case. However, it is

unknown whether additional evidence remains to be disclosed. Accordingly, Amanda

Letourneau, by and through her undersigned attorney, respectfully moves the Court to

Order the government to disclose the following information:

A.      Requested and Required Discovery

        1. Any and all written, recorded, or oral statements made by Ms. Letourneau or

copies thereof within the possession, custody or control of the government, the existence

of which is known, or by the exercise of due diligence may become known to the attorney

for the government;

        2. The substance of any oral statement made by Ms. Letourneau, or the co-

defendant, whether before or after arrest, which the government intends to offer in evidence

at the trial;

        3. A copy of the prior criminal record of Ms. Letourneau and her co-defendant

which is known, or by the exercise of due diligence may become known to the attorney for

the government including arrests that did not lead to convictions; convictions for any level
of offense including petty offenses, traffic offenses, misdemeanors and felonies; and

materials related to probation violations for any convictions.

       4.   Permission for Ms. Letourneau to inspect and/or copy books, papers,

documents, photographs, tangible objects which are within the possession, custody or

control of the government, including photographs used by case agents in their

investigations to identify Ms. Letourneau. This request includes all items which are

material to the preparation of the defense or are intended for use by the government as

evidence in chief at the trial, or which were obtained from or belonged to Ms. Letourneau.

       5. Permission of Ms. Letourneau to inspect and copy the results of any physical or

mental examinations or scientific tests or experiments, including but not limited to

fingerprint, blood, tissue, fluid or chemical analyses.

       6. A written summary of all testimony the government intends to introduce under

Rules 702, 703 or 705 of the Federal Rules of Evidence during its case in chief at trial; a

description of the witness= opinions, including the bases and reasons therefore; and a

description of the witness= qualifications.

       If prior to trial, the government discovers additional evidence or material previously

requested or ordered which is subject to discovery or inspection hereinbefore requested,

the government is requested to notify attorney for the defendant the existence of the

additional material. Fed. R. Cr. P. 16(c).




                                              2
B.     Legal Authority

       This motion, filed pursuant to Fed. R. Cr. P. 12(b)(3), is based on Fed. R. Cr. P. 16,

which mandates timely disclosure of the requested materials. Pursuant to those rules, Ms.

Letourneau has a right to the requested disclosures forthwith.


 Dated: November 12, 2019                        Respectfully submitted,


                                                 s/Shannon Elkins

                                                 SHANNON ELKINS
                                                 Attorney ID No. 332161
                                                 Attorney for Defendant
                                                 107 U.S. Courthouse
                                                 300 South Fourth Street
                                                 Minneapolis, MN 55415




                                             3
